                                                                          Case 4:20-cv-06642-YGR Document 17 Filed 12/04/20 Page 1 of 1




                                                                  1                                     UNITED STATES DISTRICT COURT
                                                                  2                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                  3
                                                                      KARL MCHENRY,                                      Case No.: 4:20-cv-06642-YGR
                                                                  4
                                                                                   Plaintiff,
                                                                  5                                                      ORDER DENYING MAGISTRATE JUDGE’S
                                                                             vs.                                         REPORT AND RECOMMENDATION; AND
                                                                  6                                                      ORDER OF REFERENCE TO MAGISTRATE
                                                                      ANDREW M. SAUL,                                    JUDGE FOR ALL PURPOSES
                                                                  7
                                                                                    Defendant.                           Re: Dkt. Nos. 7, 9, 10, 11, 16
                                                                  8

                                                                  9           The Court has reviewed Magistrate Judge Donna M. Ryu’s Report and Recommendation (Dkt.
                                                                 10   No. 7, Report and Recommendation, “Report”) recommending dismissal of this case for failure to pay
                                                                 11   the filing fee. In accordance with Federal Rule of Civil Procedure 72, objections to the Report were
                                                                 12   due on or before November 4, 2020. No objections were timely received by the Court.
                               Northern District of California
United States District Court




                                                                 13           McHenry, however, paid the filing fee on October 27, 2020, and further submitted a response
                                                                 14   on November 5, 2020 confirming the payment of the filing fee. (Dkt. Nos. 10, 11.) Thus, in light of
                                                                 15   the foregoing, and in the interest of justice, the Report is DENIED. McHenry and McHenry’s counsel
                                                                 16   are reminded of the importance of adhering to deadlines as established by the Court’s orders, local
                                                                 17   rules, and federal rules.
                                                                 18           Moreover, the parties have now filed forms consenting to proceed before a magistrate judge
                                                                 19   for all purposes. (Dkt. Nos. 9, 16.) Accordingly, pursuant to Local Rule 73-1(b) and the consent of
                                                                 20   the parties, this matter is REFERRED to a magistrate judge for all purposes including trial and entry of
                                                                 21   judgment. The parties will be advised of the date, time and place of the next appearance by notice
                                                                 22   from the assigned magistrate judge.
                                                                 23           This Order terminates Docket Number 7.
                                                                 24           IT IS SO ORDERED.
                                                                 25   Dated: December 4, 2020
                                                                                                                        _______________________________________
                                                                 26                                                            YVONNE GONZALEZ ROGERS
                                                                                                                              UNITED STATES DISTRICT JUDGE
                                                                 27
                                                                      CC: MAGREF EMAIL
                                                                 28
